Filed 11/21/14
                              CERTIFIED FOR PUBLICATION

               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                FIRST APPELLATE DISTRICT

                                       DIVISION THREE


THE PEOPLE,
        Plaintiff and Respondent,
                                                      A138758
v.
MARK ANTHONY MORENO,                                  (City and County of San Francisco
                                                      Super. Ct. No. 2469933)
        Defendant and Appellant.


        Mark Moreno successfully petitioned the superior court to reduce two prior
felonies to misdemeanors and dismiss them pursuant to Penal Code section 1203.4. 1
Thereafter, he petitioned the court for a certificate of rehabilitation under section
4852.01. The court denied the certificate of rehabilitation. Once Moreno’s prior
convictions were reduced, they were misdemeanors “for all purposes” as directed by
section 17, subdivision (b). As a misdemeanant, the court concluded Moreno was not
eligible for a certificate of rehabilitation because he was no longer a “person convicted of
a felony” described in section 4852.01.
        We agree with the trial court’s construction of the relevant statutes. We also reject
Moreno’s claim that denying him the ability to pursue a certificate of rehabilitation while
the opportunity is afforded to felons violates equal protection of the law. As we shall
explain, felons who have had their crimes reduced to misdemeanors and dismissed are
not similarly situated to those who remain felons following completion of parole or
probation. Thus, we affirm.



        1
            All further statutory references are to the Penal Code unless otherwise indicated.

                                                 1
                                      BACKGROUND
       In 1971, Moreno was convicted of felony possession of barbiturates in San Mateo
County. The court placed Moreno on probation for two years with the condition that he
serve one year in county jail. After his release from jail, Moreno successfully completed
probation.
       In 1973, Moreno was convicted in San Mateo County of assault with a deadly
weapon, also a felony. The court granted probation for three years with the condition that
Moreno serve a sentence of eight months in county jail. Again, he successfully
completed probation.
       Many years later, Moreno petitioned the court to declare the felony offenses
misdemeanors and dismiss them pursuant to section 1203.4. The trial court granted his
petition.
       Two years later, Moreno petitioned the superior court for a certificate of
rehabilitation and pardon pursuant to section 4852.01. He sought a hearing on the
petition to present evidence of his rehabilitation.
       The trial court denied Moreno’s request because, once his crimes were reduced to
misdemeanors and dismissed, he no longer qualified for a certificate of rehabilitation
under the terms of section 4852.01. The court explained, “I mean for all intents and
purposes, Mr. Moreno’s misdemeanor convictions now have been dismissed under
1203.4. That relief should bring him some help in his search for work but he just doesn’t
fall within the statute for relief under 4852[.01]. [¶] . . . [¶] I’ve got to follow the plain
language of the section. . . . I have to deny the motion on that ground.”
       Moreno timely appealed the court’s order. He asserts that the court denied him his
statutory right to petition for a certificate of rehabilitation when it erroneously determined
he was no longer “convicted of a felony.” Additionally, he argues that refusal to consider
his petition denied him equal protection of the law because there is no rational basis to
allow felons to petition for rehabilitation but deny that right to felons who have had their
convictions reduced to misdemeanors.



                                               2
                                       DISCUSSION
I. Statutory Construction and Equal Protection
        “ ‘As in any case involving statutory interpretation, our fundamental task is to
determine the Legislature’s intent so as to effectuate the law’s purpose.’ ” (People v.
Cole (2006) 38 Cal. 4th 964, 974–975; People v. Murphy (2001) 25 Cal. 4th 136, 142.)
We examine the statutory language, and give it a plain and commonsense meaning.
(People v. Cole, supra, 38 Cal.4th at 975.) We must also consult the text of associated
and related statutes in an attempt to identify the role of each in the larger system of laws.
(People v. Frawley (2000) 82 Cal. App. 4th 784, 789.) Every statute should be construed
with “ ‘reference to all other statutes of similar subject so that each part of the law as a
whole may be harmonized and given effect.’ ” (Ibid.) If the statutory language is
unambiguous, then the plain meaning controls. (People v. Cole, supra, 38 Cal.4th at
975.) It is only when the language supports more than one reasonable construction that
we may look to extrinsic aids like legislative history and ostensible objectives. (Ibid.; In
re Young (2004) 32 Cal. 4th 900, 906.)
       When a law is challenged as a violation of equal protection, we consider whether
it affords different treatment to similarly situated persons. (People v. Hofsheier (2006)
37 Cal. 4th 1185, 1199.) Unless the law treats similarly situated persons differently on the
basis of race, gender, or some other criteria calling for heightened scrutiny, we review the
legislation to determine whether the legislative classification bears a rational relationship
to a legitimate state purpose. (Id. at p. 1200.) If so, it will be upheld.
II. The Statutory Language
       Section 4852.01 provides: “Any person convicted of a felony who, on May 13,
1943, was confined in a state prison or other institution or agency to which he or she was
committed and any person convicted of a felony after that date who is committed to a
state prison or other institution or agency may file a petition for a certificate of
rehabilitation and pardon pursuant to the provisions of this chapter.” (§ 4852.01, subd.
(b).) Moreno argues that the trial court violated his statutory rights because he was



                                               3
convicted of felonies in 1971 and in 1973, and thus consideration of his certificate of
rehabilitation falls within the plain language of 4852.01.
       Although Moreno was indeed convicted of two felonies in the 1970s, we do not
construe section 4852.01 in isolation. Instead, we examine related statutes in order to
determine the law’s scope and purpose. (People v. Cole, supra, 38 Cal.4th at 974–975.)
Section 4852.01 limits those eligible to apply for a certificate of rehabilitation to “any
person convicted of a felony.” (§ 4852.01, subd. (b).)2
       Here, in June 2010, Moreno petitioned the superior court under section 1203.4 to
reduce his offenses to misdemeanors and dismiss them. The court granted Moreno’s
request, and under section 17, subdivision (b)(3) his convictions are now misdemeanors
for all purposes. Section 17, subdivision (b)(3) provides in relevant part, “When a crime
is punishable, in the discretion of the court, either by imprisonment in the state prison or
imprisonment in a county jail . . . or by fine or imprisonment in the county jail, it is a
misdemeanor for all purposes . . . [¶][w]hen the court grants probation to a defendant
without imposition of sentence and at the time of granting probation, or on application of
the defendant or probation officer thereafter, the court declares the offense to be a
misdemeanor.” (Italics added.) In other words, the reduction of Moreno’s crimes from
felony offenses to misdemeanors for all future purposes changed their status, and they
were no longer felonies. (People v. Wilson (1943) 59 Cal. App. 2d 610, 611.) Once a
court designates an offense as a misdemeanor for all purposes, a defendant is no longer
considered a convicted felon. (Gebremicael v. California Com. on Teacher
Credentialing (2004) 118 Cal. App. 4th 1477, 1485 [where felony conviction (discharging
firearm in grossly negligent manner) had been reduced to misdemeanor for all purposes
under section 17, subdivision (b)(3), defendant could not be denied teaching credential

       2
        Moreno argues his petition for rehabilitation should be considered under section
4852.01, subdivision (b). We note that felons and misdemeanor sex offenders who
received probation and relief under section 1203.4 are also eligible to petition for
rehabilitation in certain circumstances. (§ 4852.01, subd. (c).) Our analysis and
conclusion would be the same if Moreno were to argue he is eligible under section
4852.01, subdivision (c).

                                               4
under Education Code section 44346.1 based on conviction of serious felony]; People v.
Gilbreth (2007) 156 Cal. App. 4th 53, 57 [where predicate felony conviction (evading
officer) had been reduced to misdemeanor for all purposes under section 17, subdivision
(b)(3), defendant could not be convicted of possession of firearm by convicted felon
based on that conviction].)
       The plain language of section 17, subdivision (b) unambiguously states that an
offense is a misdemeanor for all purposes when the court grants probation without
imposing sentence, and later declares the offense to be a misdemeanor. Here, after
successfully completing probation, Moreno applied in 2010 to reduce his felony
convictions to misdemeanors. The San Mateo County Superior Court granted Moreno’s
petition, declared the crimes misdemeanors for all purposes, and dismissed them. The
decision to deny Moreno’s 2012 petition for rehabilitation and pardon was statutorily
correct because once Moreno’s felony charges were reduced to misdemeanors, he was no
longer within the purview of section 4852.01.
       A court’s designation of an offense as a misdemeanor under section 17 is
controlling “for all purposes” thereafter, unless the legislature has indicated a clear
intention to the contrary. (People v. Camarillo (2000) 84 Cal. App. 4th 1386, 1391.) The
legislature has not given any such contrary indication. Moreno falls within the plain
language of section 17, subdivision (b)(3). The trial court correctly denied Moreno’s
application because he became ineligible for a certificate of rehabilitation after his
offenses were declared misdemeanors for all purposes.
III. Equal Protection
       Moreno also argues that denying him a certificate of rehabilitation because his
felonies were reduced to misdemeanors while affording such relief to convicted felons
violates the equal protection clause. We disagree. Felons eligible for rehabilitation and
ex-felons whose convictions have been reduced to misdemeanors are not similarly
situated groups.
       The first prerequisite to a meritorious claim under the equal protection clause is a
showing that the state has adopted a classification that affects two or more similarly


                                              5
situated groups in an unequal manner. (People v. Hofsheier, supra, 37 Cal.App.4th at
1199.) We do not inquire whether persons are similarly situated for all purposes, but
whether they are similarly situated for purposes of the law challenged. (Id. at pp. 1199–
1200.) This prerequisite means that an equal protection claim cannot succeed, and does
not require further analysis, unless there is some showing that the two groups are
sufficiently similar with respect to the purpose of the law in question that some level of
scrutiny is required in order to determine whether the distinction is justified. (People v.
Travis (2006) 139 Cal. App. 4th 1271, 1291.) “The analysis will not proceed beyond this
stage if the groups at issue are not ‘ “similarly situated with respect to the legitimate
purpose of the law,” ’ or if they are not similarly situated, but receive ‘ “like treatment.” ’
Identical treatment is not required.” (In re Jose Z. (2004) 116 Cal. App. 4th 953, 960.)
       Moreno’s equal protection claim fails under the first prerequisite. He is not
similarly situated to felons because his felony offenses were reduced to misdemeanors
and dismissed. Moreno contends there is no distinction between the two groups because
as a former felon granted probation conditional upon a term in county jail, he was
“convicted of a felony” and “committed to a state prison or other institution or agency” as
described in section 4852.01. Accordingly, Moreno asserts there are two categories of
felons being treated unequally in this case because some felons are eligible for a
certificate of rehabilitation while others are denied eligibility on the ground that they
have had their conviction reduced and dismissed. We disagree.
       Moreno sought reduction of his charges to misdemeanors and petitioned to have
them dismissed. He was successful. As set forth above in section II of this discussion,
they are now misdemeanors for all purposes. The long term effects of misdemeanor and
felony convictions are significantly different. (In re Valenti (1986) 178 Cal. App. 3d 470,
475.) Felons are uniquely burdened by a collection of statutorily imposed disabilities,
and may be impeached on the basis of their prior felony conviction. (Ibid.) “Upon his
release from prison, the ex-felon cannot simply resume the life he led before prison as if
nothing had happened. Besides the well-known informal discriminations, he or she
confronts a battery of statutory disabilities” such as the loss of the right to vote, the


                                               6
inability to serve on petit or grand juries, and in some instances the inability to possess a
concealable weapon. (Sovereign v. People (1983) 144 Cal. App. 3d 143, 148.) “The ex-
felon may be impeached as a witness or as a defendant on the basis of his prior
conviction, and his prior conviction may be used as a sentence enhancement in any
criminal proceeding.” (Ibid.) A misdemeanant, after serving a sentence, suffers no
further obligation, disability, or loss of civil rights. (In re Valenti, supra, 178 Cal.App.3d
at 475; Newland v. Board of Governors (1977) 19 Cal. 3d 705, 712.)
       Moreover, the purpose of section 4852.01 is to afford an avenue for felons who
have proved their rehabilitation to reacquire lost civil and political rights of citizenship.
(People v. Lockwood (1998) 66 Cal. App. 4th 222, 230.) Moreno had his civil and
political rights restored when the court reduced his felony convictions to misdemeanors
for all purposes under section 17, subdivision (b), and granted his application under
section 1203.4. “ ‘The expunging of the record of conviction [under section 1203.4] is,
in essence, a form of legislatively authorized certification of complete rehabilitation
based on a prescribed showing of exemplary conduct during the entire period of
probation.’ ” (People v. Chandler (1988) 203 Cal. App. 3d 782, 788–789.) “ ‘When such
an order has been entered there is no further criminal prosecution pending against the
defendant. He has then, without any further showing of rehabilitation on his part,
received a statutory rehabilitation and a reinstatement to his former status in society
insofar as the state by legislation is able to do so.’ ” (Id. at p. 787.) Thus, even were
felons and misdemeanants in similar circumstances, we would not conclude that they
receive significantly different treatment under sections 4852.01 and 1203.4 for equal
protection analysis. Parties in similar circumstances are entitled to like treatment.
“Identical treatment is not required.” (In re Jose Z., supra, 116 Cal.App.4th at p. 960.)
       We do not intend to diminish his achievements in any way, but Moreno has
essentially secured the relief he now seeks. He was no longer subjected to the statutory
disabilities or deprivations which accompany or ensue from a felony conviction after the
court declared his offenses misdemeanors for all purposes. (Macfarlane v. Department of
Alcoholic Beverage Control (1958) 51 Cal. 2d 84, 89.) When Moreno obtained relief


                                               7
under sections 1203.4 and 17, subdivision (b), he was no longer labeled nor similarly
situated to a felon. A certificate of rehabilitation in these circumstances would afford
him nothing he has not already acquired under section 1203.4. “The certificate of
rehabilitation and executive pardon do not automatically remove all of the foregoing
disabilities. But they do eliminate or significantly ameliorate some. Most significantly,
the granting of a pardon based on a certificate of rehabilitation results in the restoration of
full civil and political rights.” (Sovereign v. People, supra, 144 Cal.App.3d at p. 149.)
Here, Moreno’s civil and political rights were restored when the court dismissed the
misdemeanor charges.
       The trial court correctly denied Moreno’s petition for rehabilitation and pardon
and did not deny him equal protection of the law.
                                      DISPOSITION
       The judgment is affirmed.




                                              8
                                _________________________
                                Siggins, J.


We concur:


_________________________
Pollak, Acting P.J.


_________________________
Jenkins, J.




People v. Moreno, A138758


                            9
Trial Court:                                 Superior Court of the City and County of
                                             San Francisco


Trial Judge:                                 Honorable Philip J. Moscone


Counsel for Defendant and Appellant:         Jonathan Soglin
                                             L. Richard Braucher
                                             FIRST DISTRICT APPELLATE
                                             PROJECT



Counsel for Plaintiff and Respondent:        Kamala D. Harris, Attorney General

                                             Dane R. Gillette, Chief Assistant
                                             Attorney General

                                             Gerald A. Engler, Senior Assistant
                                             Attorney General

                                             Jeffrey M. Laurence, Supervising Deputy
                                             Attorney General

                                             Aileen Bunney, Deputy Attorney
                                             General




                                        10